Citation Nr: 0818420	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  00-03 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1976 to 
July 1979.  

This appeal to the Board of Veterans Appeals (Board) is from 
a June 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the veteran's petition to reopen his 
previously denied claim for service connection for an 
acquired psychiatric disorder.  

In January 2006, the Board remanded the petition-to-reopen 
claim to the RO via the Appeals Management Center (AMC) for 
additional development and consideration.  In October 2007, 
the AMC issued a supplemental statement of the case (SSOC) 
continuing to deny this claim and returned the file to the 
Board for further appellate review.  

The veteran submitted pertinent VA treatment records to the 
RO (then forwarded to the Board) in January 2008, shortly 
after recertification of the appeal in December 2007 and more 
than 60 days after the October 2007 SSOC.  VA is charged with 
constructive knowledge of evidence generated by VA.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Consequently, even though this evidence may have been 
received after the recertification of the appeal, 
any pertinent VA medical evidence received prior to the 
issuance of a Board decision is considered to have been 
timely received by the Board for the purposes of 38 C.F.R. § 
20.800 and § 20.1304 (2007).  See Chairman's Memorandum 
No. 01-05-09 (May 25, 2005).  Moreover, although a waiver of 
initial review of this evidence by the agency of original 
jurisdiction (AOJ), i.e., the RO, was not included, these 
records are mostly duplicative of evidence already in the 
file, and, as such, a remand for a waiver is unnecessary.  
Thus, the Board will consider this evidence in the first 
instance.  



The veteran is required to submit new and material evidence 
to reopen his claim because a prior March 1986 RO rating 
decision denied service connection for a psychiatric disorder 
on the basis that no psychiatric problems were noted in his 
service medical records.  And he did not appeal that earlier 
March 1986 decision, so it became final and binding on him 
based on the evidence then of record.  Consequently, new and 
material evidence is required to reopen his claim and warrant 
further consideration of it on the underlying merits (on a de 
novo basis).  The Board must make this threshold preliminary 
determination because this affects the Board's jurisdiction 
to consider the underlying claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  As mentioned, an unappealed March 1986 rating decision 
denied service connection for an acquired psychiatric 
disorder on the basis that there was no diagnosed anxiety 
(neurosis) or psychosis during service, or a psychosis within 
the one-year presumptive period following the veteran's 
discharge from service.  

2.  The additional evidence received since that March 1986 
decision is either duplicative or cumulative and redundant of 
evidence already of record, or does not bear directly and 
substantially upon the specific matter under consideration, 
or is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The March 1986 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2007).  

2.  New and material evidence has not been received since 
that March 1986 decision to reopen the claim for service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2007); 38 C.F.R. § 3.156(a) (as 
in effect for claims filed prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claim file reveals compliance with the Veterans 
Claims Assistance Act (VCAA).  38 U.S.C.A. § 5100 et seq 
(West 2002 and Supp. 2007).  See also 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2007); 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  The duty to notify was 
accomplished by way of VCAA letters from the AMC to the 
veteran dated in February and June 2006.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) by:  (1) informing him of the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing him of the information and evidence 
VA would seek to provide; (3) informing him of the 
information and evidence he was expected to provide; and (4) 
requesting that he provide any evidence in his possession 
pertaining to his claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).



In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening the claim, 
the February and June 2006 VCAA notice letters are compliant 
with the recent U.S. Court of Appeals for Veterans Claims 
(Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since these letters sufficiently explained the bases of the 
prior denial (i.e., the deficiencies in the evidence when the 
claim was previously considered).  Notably, the Board 
remanded to the AMC in January 2006 to ensure sufficient and 
proper VCAA notice specifically for a petition to reopen 
based upon new and material evidence.  As noted, content-
complying notice was sent to the veteran in February and June 
2006.  

It also deserves mentioning that the June 2006 letter from 
the AMC further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
his claim is reopened and service connection granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

And after providing the VCAA notices in February and June 
2006, the AMC subsequently went back and readjudicated the 
veteran's claim in the October 2007 supplemental statement of 
the case (SSOC) - including addressing any additional 
evidence received in response to that additional notice.  
This is important to point out because the Federal Circuit 
Court and Veterans Claims Court have recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  So the timing 
defect in the notice has been rectified.  It follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) is simply not warranted here.  



Furthermore, to the extent it could be argued that there was 
a timing error, overall, the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).  In addition, there is no 
allegation or evidence that the timing error affected the 
essential fairness of the adjudication of the claim.  

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs) and available VA 
treatment records.  He personally submitted private treatment 
records, duplicate VA treatment records, and personal 
statements.  Also for consideration is the transcript of his 
and his sister's testimony during his July 2005 hearing 
before a local Decision Review Officer (DRO).  Although the 
veteran has stated that he has additional records at the VA 
Medical Center (VAMC) in Providence, concerning alleged 
psychiatric treatment in 1979, the RO's attempts to obtain 
these additional records proved futile, eliciting a negative 
response in February 2004.  

And the RO obtained a VA compensation examination and opinion 
for the veteran in April 2005.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006) and 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  But, strictly speaking, the duty to provide a 
VA examination and opinion only applies to a claim to reopen 
a finally adjudicated decision if new and material evidence 
is presented or secured.  3.159(c)(4)(C)(iii).  Here, the 
Board is determining there is no new and material evidence to 
reopen the claim.  Hence, there is no requirement to have the 
veteran examined for a medical nexus opinion unless and until 
he first satisfies this preliminary requirement of presenting 
new and material evidence to reopen his claim.  The Board is 
therefore satisfied that the RO and AMC have provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.  



New and Material Evidence to Reopen the Acquired Psychiatric 
Disorder Claim

The veteran filed a petition to reopen his claim for service 
connection for an acquired psychiatric disorder in April 
1998.  

Although not binding on the Board, the RO in its June 1999 
rating decision at issue made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied claim.  So, too, does the 
Board have jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
acquired psychiatric disorder claim before proceeding to 
readjudicate the underlying merits of the claim.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  



Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

Evidence of record at the time of the prior March 1986 rating 
decision consisted of the veteran's original claim 
application (VA Form 21-526), his service medical records 
(SMRs), service personnel records (SPRs) - including his DD 
Form 214, November 1985 VA report of accidental injury (VA 
Form 21-4176), September to October 1985 VA hospitalization 
records, and September 1985 Massachusetts state mental health 
dept. hospitalization records.  

The additional evidence received since that March 1986 rating 
decision consists of the veteran's personal statements - 
including testimony during his July 2005 Decision Review 
Officer (DRO) hearing; statements by his sister at the July 
2005 DRO hearing; VA treatment records dated from 1985 to 
1990, and 2005 to 2007; duplicate VA treatment records; an 
April 2005 VA psychiatric examination; a letter confirming 
psychiatric hospitalizations with the Massachusetts state 
mental health dept. during 1985 to 1991; and Massachusetts 
state mental health dept. treatment records dated from 1995 
to 2001 and 2004 to 2006.

However, lay testimony that is cumulative of previous 
contentions that were considered by the decision maker at the 
time of the prior disallowance of the claim is not "new" 
evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  
Moreover, where, as here, the determinative issue is the 
medical diagnosis or etiology, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  The veteran's personal statements and his 
sister's statements at the DRO hearing asserted that he had 
briefly received psychiatric treatment at the VAMC in 
Providence, Rhode Island, in 1979, within three months of his 
separation from the military, and that he generally had 
severe psychiatric problems during service and in the 
intervening six years post-service before his first 
documented mental health treatment in 1985.  See also his 
February 2000 substantive appeal (VA Form 9).  He further 
asserted facing repeated unemployment until 1985, when he 
began receiving medical treatment for a psychiatric disorder.  

Keep in mind, though, that in the March 1986 rating decision 
the RO already considered the veteran's contentions of both 
in-service psychiatric problems and post-service VA mental 
health treatment in 1979, previously identified in his 
October 1985 claim.  However, his SMRs did not confirm or 
diagnose a psychiatric disorder, mentioning only on one 
instance, in December 1976, that he had some adjustment 
problems with immature tendencies, but notably, no signs of 
serious mental illness.  In addition, there were no available 
treatment records for that time period at the identified VA 
medical center, and in fact, there were no post-service 
medical records until 1985.  Indeed, the RO's attempts to 
obtain these 1979 VA treatment records from the Providence 
VAMC have continued to prove futile, eliciting a negative 
response for any records before 1985.  Thus, his lay 
statements notwithstanding, the 1979 medical treatment 
records do not appear to exist.  Therefore, having been 
previously considered and rejected, his additional testimony 
and statements to this same effect cannot be held to be 
"new" evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).



While all of the additional medical records are "new" in the 
sense they did not exist at the time of the March 1986 rating 
decision, they are nonetheless immaterial to the central 
issues.  The post-service medical treatment evidence 
submitted, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Specifically, the post-service VA treatment records and 
Massachusetts state mental health dept. records certainly 
reflect a history of ongoing complaints and treatment of an 
acquired psychiatric disorder - in particular, 
schizoaffective disorder.  The Board sees the disorder is of 
a severe nature that is diagnosed and documented as far back 
as September 1985.  

But, even more important is the fact that none of these 
medical records speak to the etiology of the veteran's 
acquired psychiatric disorder, nor especially any possible 
relation to his military service.  Rather, to the contrary, 
an April 2005 VA psychiatric compensation examination report 
offers a negative nexus opinion that it is "less likely than 
not" that his current psychiatric disorder has its etiology 
in service.  And these records do not suggest complaints or 
treatment during service for an acquired psychiatric 
disorder, let alone an in-service diagnosis of any 
psychiatric disorder.  Hence, treatment for the veteran's 
current schizoaffective disorder, beginning several years 
after service, without more, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  See, too, Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam) (medical 
records describing veteran's current condition are not 
material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence).

Further, in Reonal v. Brown, 5 Vet. App. 458 (1993), the 
Court held that the Justus, 3 Vet. App. 510 "presumption of 
credibility" did not "arise" or apply to a physician's 
statement relating the veteran's current disability to 
service where the opinion was based upon an inaccurate 
factual premise or history related by the veteran which had 
been previously considered and rejected in a prior, final 
RO decision.  

Here, in a July 1986 VA treatment record, a physician 
suggested that a potential source of the veteran's acquired 
psychiatric disorder that should be considered is the 
veteran's contention that he was hit on the head with a lead 
pipe while riding a bike and knocked out when he was in the 
U.S. Navy.  But in the earlier March 1986 rating decision, 
the RO already had considered and rejected the veteran's 
contentions of an acquired psychiatric disorder arising from 
head trauma, as there was no associated psychiatric disorder 
either in service or developing within a presumptive period 
after service.  Moreover, the Board observes that despite the 
veteran's assertion of being hit on the head by a pipe while 
biking alone, the RO noted the SMRs only revealed one 
instance of an in-service blow to the head, which occurred in 
September 1977 as the consequence of an unrelated fight, thus 
impinging the credibility of his reported history.  In fact, 
the assertion of head trauma from a pipe appears to have been 
completely inaccurate, as his SMRs show that in December 1976 
it was the veteran himself who attempted to commit assault 
with a pipe, upon his superior.  Even the documented head 
trauma from an unrelated fight resulted in merely a mild 
acute injury that appeared to resolve 
in-service, without any subsequent head trauma treatment or 
development of a nervous disorder, either in-service or 
during a presumptive period subsequent to service.  As such, 
the medical statement in question cannot serve as the 
suggestive nexus to service, as it is based on an inaccurate 
reported history which previously has been considered and 
rejected by the RO.  

Moreover, the Board emphasizes that in Elkins v. Brown, 5 
Vet. App. 474 (1993), the Court determined, in part, that two 
private nexus opinions were not "material" with respect to 
reopening a claim for service connection because there was no 
indication that either physician had established the nexus on 
a basis separate from the veteran's reported medical history 
during his military service, which was unsupported by 
clinical findings.  Applying the holding of the Elkins case 
to the current appeal, the above July 1986 VA treatment 
record ambiguously indicates the possible etiology of his 
post-service schizo-affective disorder back to an alleged in-
service head trauma, based on the veteran's reported history 
of the incident.  No other post-service medical records 
confirm this potential nexus to service.  Despite mention of 
abnormal EEG (electroencephalogram) readings, the crucial 
basis for any indicated potential nexus to service was the 
veteran's statement of being hit on the head with a pipe.  
There are significantly no SMRs that the July 1986 
physician's report relies upon in making a suggestion of 
potential nexus to head trauma.  Further, the Board notes his 
SMRs reveal he suffered a "small hematoma" after he was 
thrown against a bulkhead, during an in-service fight with a 
fellow shipmate, and not from a head trauma from assault with 
a pipe while riding a bike.  But, as stated above, this was 
an isolated complaint, with no indication of other in-service 
treatment for head trauma or a resulting psychiatric 
disorder.  Consequently, the July 1986 VA treatment record is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

In sum, none of the additional evidence since the prior final 
March 1986 decision addresses the elements of service 
connection that were missing - i.e., psychiatric disorder 
acquired in-service or during a presumptive period following 
service, or a competent nexus (etiological link) to service.  
Thus, there is no new and material evidence to reopen the 
claim and the petition must be denied.  See 
38 C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
for service connection for an acquired psychiatric disorder 
is not reopened.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


